Citation Nr: 1531920	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a headache disability. 

2. Entitlement to service connection for a rib disability (claimed as a left rib cage injury). 

3. Entitlement to service connection for a left leg/knee disability. 

4. Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from July 1953 to September 1960. 

As reflected in an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, the Veteran's service from July 1, 1953, to June 30, 1957 is honorable for VA purposes and is not a bar to VA benefits under 38 C.F.R. § 3.12(d)(4); and service from July 1, 1957, to September 12, 1960, is considered dishonorable for VA purposes and is a bar to such benefits related to this period. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO, which denied the benefits sought.

This case was previously before the Board in January 2014, at which time the claims of service connection for a right shoulder and a right leg disability were denied, and the remaining claims on appeal were remanded for further development of the record. 

The Veteran requested a Board hearing in February 2012. See VA Form 9.  In a November 2013 communication (received in December 2013), the Veteran stated that he was unable to attend the scheduled hearing; the hearing was thereby cancelled.  He has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee/leg disability, a left shoulder disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a current rib disability. 


CONCLUSIONS OF LAW

The criteria for service connection for a rib disability, claimed as a left rib injury, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102\, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2009 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in a June 2009 letter.  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Board remanded the claim in January 2014 to obtain outstanding personnel and/or service treatment records.  To the extent available, those records were obtained and associated with the Veteran's electronic claims file in May 2014. See also March 2014 NPRC Response.  The remand instructions were thereby complied with. Stegall v. West, 11 Vet. App. 268 (1998).  All other pertinent evidence has been obtained in this case.  This includes VA treatment records from the VA Tennessee Valley Healthcare facilities for the time period from 2002 through January 2015, which were considered by the most Supplemental Statement of the Case April 2015.  Additionally, the Veteran was afforded a VA bone examination in connection with his claim in August 2014 to determine the nature and etiology of any rib disability.  As explained below, no such disorder was found upon examination.  

The Board notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA). In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Information contained in the claims file reflects that the Veteran is receipt of Supplemental Security Income (SSI) based on age and not Social Security Disability Income (SSDI).  Moreover, the Veteran himself has not identified any SSA records that would be relevant to his claims.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  As such, it is not necessary to Remand for these records.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Rib Condition 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, an appellant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a rib disability due to an in-service injury.  Specifically, he has reported that he injured his left rib after falling from a telephone pole during a "wireman" training course at Camp Lejeune. See, e.g., June 2009 Claim for Service Connection; June 2010 Notice of Disagreement; November 2010 Statement from Veteran; February 2012 Substantive Appeal; and August 2012 Statement from Veteran.  This incident purportedly occurred during his honorable period of service (from July 1, 1953, to June 30, 1957), and shortly after his transfer from Parris Island ("after boot camp") to Camp Lejeune.  The Veteran's DD Form 214 confirms an MOS of "wireman."

The Board notes that the Veteran's available service treatment records (STRs) have been associated with the electronic claims file. But see July 2015 NPRC Response (noting that clinical records from 1955-56 at the Naval Hosp, Camp Lejeune have been destroyed among the NPRC holdings in accordance with the general rating schedule).  These STRs do not document the reported left rib injury, nor do they otherwise reflect treatment, complaints, or diagnoses of a rib disability.  Nevertheless, the Veteran is competent to report on such matters, i.e., that he fell from a telephone pole and injured his rib(s).  Further, the Board has no reason to doubt the credibility of the Veteran's statements in this regard as they have been consistently reported throughout the record. 

Following service, there are no complaints or treatment referable to a rib disability until 2002.  At that time, a January 2002 x-ray of the ribs demonstrated a bone lesion of the right 10th rib, which "may represent eccentrically healing rib fracture or other lesion such as enchondroma."  

Thereafter, the Veteran underwent a VA bone examination in August 2014; he reported that he fell off of a pole in-service and fractured his left rib.  He did not endorse any current problems/symptoms associated with the rib.  No left rib fractures, either acute or remote, were identified by x-ray.  No other bony abnormalities of the left rib were noted.  The VA examiner did not otherwise identify any current disability of the left rib(s).  

Notably, a current disability is required to establish entitlement to service connection.  Although the 2002 rib x-ray identified a bone lesion on the right rib (note: the Veteran has primarily asserted that his left rib, not right, was affected by the in-service fall), the August 2014 VA examination did not reflect any such abnormalities.  The examiner expressly found that no bony abnormalities or evidence of fractures (acute or remote) were present.  No other current left rib diagnoses were identified and, in fact, the Veteran denied symptoms of such.  In sum, the first element required for a grant of service connection is not satisfied, as the Veteran does not have a current disability involving his left rib, and has not had a current disability involving his left rib(s) at any point during the appeal period. Shedden, supra.  As such there is not valid claim for service connection and the appeal must be denied. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for a rib disability is denied. 


REMAND

Left Shoulder, Left Knee/Leg, and Headaches Disabilities 

As noted above, the Veteran contends that his left shoulder, left leg/knee, and headache disabilities are related to his active military service.  Specifically, he has reported that he injured his left shoulder, left leg/knee, and head after falling from a telephone pole during a "wireman" training course at Camp Lejeune. See, e.g., June 2009 Claim for Service Connection; June 2010 Notice of Disagreement; November 2010 Statement from Veteran; February 2012 Substantive Appeal; and August 2012 Statement from Veteran.  This incident purportedly occurred during his honorable period of service (from July 1, 1953, to June 30, 1957), and shortly after his transfer from Parris Island ("after boot camp") to Camp Lejeune.  The Veteran's DD Form 214 confirms an MOS of "wireman."  

All available STRs have been obtained and associated with the electronic claims file. See January 2014 Remand Directives.  These records do not document the reported fall, nor do they indicate treatment/diagnoses referable to the knee/leg, shoulder, or headaches.  As noted above, however, the Veteran's statements concerning the in-service injury are considered to be competent. 

The Veteran underwent VA examinations of the left knee/leg, left shoulder, and neurological system (headaches) in July 2014 and August 2014.  In the "diagnosis" portions of the examination reports, the examiners marked "no" as to the presence of a left knee, left shoulder, and/or headache condition(s), past or present.  In the "diagnostic testing" portions of the knee/leg and shoulder examinations, the examiner indicated that imaging studies had been performed and that left shoulder and left hip degenerative/traumatic arthritis were present, but arthritis of the left knee was not.  Notably, the referenced imaging studies are not contained in the electronic claims file.  The VA July 2014/August 2014 examiners did not provide etiology opinions concerning the claimed left knee/leg, shoulder, or headache disabilities.  

In February 2015, a VA examiner (a different VA examiner than the one who had examined the Veteran in August 2014) opined that the Veteran's "claimed condition" was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that on VA examination July 2014, "the only discernable pathology was mild degenerative disease of the shoulder, knee and hip." (Emphasis added).  The examiner further stated, "In the absence of a significant soft tissue injury such as a labral tear of the shoulder, or hip it is less likely than not that the mild degenerative disease that is causing no functional limitation are related to this veteran's military service."  He opined, "To attribute these symptoms to a remote fall would be impossible beyond pure speculation."

The July 2014 VA examination reports and the February 2015 VA opinion clearly contain conflicting medical findings.  The July 2014 knee and shoulder examinations denoted no specific diagnoses, but did indicate that x-rays had been performed and that left shoulder arthritis and left hip arthritis were present; knee arthritis was apparently not shown by imaging.  In February 2015, the VA examiner indicated that mild degenerative disease of the left knee was a current diagnosis.  Other VA treatment records likewise suggest that degenerative joint disease of the left knee is present. See, e.g., September 2012 VA Treatment Record (diagnosing chronic left knee pain/DJD).  Again, the July 2014 x-ray reports are not part of the current record; this frustrates the Board's review of these claims.  The conflicting findings concerning knee arthritis must be reconciled upon remand; moreover, the referenced imaging studies from the July 2014 VA examinations should be obtained and associated with the electronic claims file. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Further, although the July 2014 VA examiner indicated that the Veteran did not have a left knee diagnosis (or a left shoulder diagnosis, for that matter, despite x-ray findings of arthritis), past or present, a March 2012 VA MRI report confirmed a flap tear of the left posterior horn of the medial meniscus; a contusion of the medial tibial plateau posteriorly; a sprain of the anterior cruciate ligament; and joint effusion.  Accordingly, an opinion encompassing all left knee disabilities diagnosed during the appeal period should be obtained upon remand. 

With respect to the claimed headache disability, the Board notes that a VA opinion was obtained in April 2015, subsequent to the issuance of the most recent supplemental statement of the case (SSOC). (Note: the Veteran did not waive RO review of this evidence).  The (negative) April 2015 opinion contained rationale that was largely based on the absence of treatment/diagnoses of headaches during service.  The VA examiner did not otherwise address the Veteran's competent statements concerning his in-service fall/injury.  Further, the August 2014 appeared to indicate that the Veteran did not have a headache disability, present or past, while the April 2015 opinion indicated otherwise.  As such, an addendum opinion addressing these matters should be obtained upon remand. See Barr, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's electronic claims file all relevant  records of VA treatment dated from January 2015 to the present.  

This should include a specific request for copies of left shoulder, left hip, and left knee imaging studies/x-rays referenced in the July 2014 VA examination reports.  

2. Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiologies of any identified disabilities of the (i) left shoulder; (ii) left knee/leg/hip; and (iii) headaches.  The complete record, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed.  All clinical findings should be reported in detail.  Based on a review of the evidence of record and an interview and examination of the Veteran, the examiner must address the following:

(i) Identify all disabilities affecting the left knee/leg/hip during the appeal period (noting that the Veteran has already been diagnosed with left hip arthritis (see August 2014 VA examination)).  

(a) If left knee degenerative joint disease/arthritis, left meniscal tear, and left ACL strain are not present, please reconcile such findings with the evidence of record (see March 2012 MRI report and September 2012 VA treatment note) noting these diagnoses, to include an explanation as to whether these disabilities resolved during the appeal period.

(b) The examiner must expressly confirm or rule out a left knee degenerative joint disease diagnosis during the appeal period. 

(c) For each left knee/leg/hip disability identified above, provide an opinion concerning whether such is at least as likely as not the result of the Veteran's service, to include the Veteran's reports of falling from a telephone pole during service and injuring the entire left side of his body.  

The examiner is advised that the Veteran is competent to describe the fall in basic training even though there is no contemporaneous medical evidence of an injury.

(ii) Identify all disabilities affecting the left shoulder during the appeal period (noting that the Veteran has already been diagnosed with left shoulder/AC joint arthritis (see August 2014 VA examination)).  

For each left shoulder disability identified above, provide an opinion concerning whether such is at least as likely as not the result of the Veteran's service, to include the Veteran's reports of falling from a telephone pole during service and injuring the entire left side of his body.

The examiner is advised that the Veteran is competent to describe the fall in basic training even though there is no contemporaneous medical evidence of an injury.

(iii) Identify all current headache disorders that have been present during the pendency of the appeal and clarify the diagnosis of the currently complained of headaches. 

For each disorder identified, provide an opinion concerning whether such is at least as likely as not the result of the Veteran's service, to include the Veteran's reports of falling from a telephone pole during service and injury the entire left side of his body and head. 

The examiner is advised that the Veteran is competent to describe the fall in basic training even though there is no contemporaneous medical evidence of an injury.

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

3. Thereafter, readjudicate the remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


